Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7-9, and 11-15 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Yun et al. (US. 2017/0237840 A1) teaches “An electronic device comprising: 
an earjack comprising a plurality of earjack electrodes; and a circuit board comprising a plurality of substrate electrodes and a plurality of substrate lines electrically connected to the plurality of substrate electrodes, wherein the circuit board further comprises a first inductor and a second inductor, wherein a first substrate line and a second substrate line of the plurality of substrate lines are configured to be electrically connected to a first substrate electrode of the plurality of substrate electrodes.” (circuit board 410, electronic device 400, and earjack electrode 431-436)
Yun et al. (US. 2017/0237840 A1) does not teach “wherein the first substrate line is for transmitting a communication signal, and the second substrate line is for ground detection, wherein the first inductor is connected between the second substrate line and the first substrate electrode, and the second inductor is connected between the first substrate electrode and a ground, and wherein the first substrate line is connected between the first substrate electrode and the first inductor.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 3-5 and 7-8 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 9 Yun et al. (US. 2017/0237840 A1) teaches “An electronic device comprising: 
a housing; an earjack comprising a plurality of earjack electrodes and exposed to outside through the housing; a circuit board comprising a plurality of substrate electrodes and a plurality of substrate lines electrically connected to the plurality of substrate electrodes; and a communication circuit, wherein the circuit board further comprises a first inductor and a second inductor, wherein a first substrate line and a second substrate line of the plurality of substrate lines are configured to be electrically connected to a first substrate electrode of the plurality of substrate electrodes, and wherein the first substrate line is configured to be electrically connected to the communication circuit.” (circuit board 410, electronic device 400, and earjack electrode 431-436)
Yun et al. (US. 2017/0237840 A1) does not teach “wherein the first substrate line is for transmitting a communication signal, and the second substrate line is for ground detection,-3-Serial No: 16/650,528Docket No: 5000-1-1925 Reply to Office Action of: May 19, 2022Amendment Dated: August 18, 2022wherein the first inductor is connected between the second substrate line and the first substrate electrode, and the second inductor is connected between the first substrate electrode and a ground, wherein the first substrate line is connected between the first substrate electrode and the first inductor.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 9, these limitations, in combination with remaining limitations of the amended claim 9, are neither taught nor suggested by the prior art of record, therefore the amended claim 9 is allowable.
Claims 11-13 are dependent on the amended claim 9 and are therefore allowable for the same reasons.  
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance with regard to claim 14 Yun et al. (US 2017/0237840 A1) teaches “A circuit board of an electronic device, the circuit board comprising: a plurality of substrate electrodes configured to be electrically connected to a plurality of earjack electrodes; a plurality of substrate lines configured to be electrically connected to the plurality of substrate electrodes; and a signal distributor disposed between the plurality of substrate electrodes and the plurality of substrate lines, wherein a first substrate line and a second substrate line of the plurality of substrate lines are configured to be electrically connected to a first substrate electrode of the plurality of substrate electrodes.”(circuit board 410, electronic device 400, and earjack electrode 431-436)
Yun et al. (US 2017/0237840 A1) does not teach “wherein the signal distributor comprises a first inductor connected between the first substrate line and the first substrate electrode and a second inductor connected between the first substrate electrode and a ground.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 14, these limitations, in combination with remaining limitations of claim 14, are neither taught nor suggested by the prior art of record, therefore claim 14 is allowable.
Claim 15 is dependent on claim 14 and are therefore allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831